             Case 1:20-cv-01766-SKO Document 16 Filed 08/20/21 Page 1 of 3



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-412-5390
     Fax: 866-282-6709
 6
     info@jonathanpena.com
 7   Attorney for Plaintiff
 8
                            UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10
11
                                                )   Case No. 1:20-cv-01766-SKO
     Miguel Angel Guerrero,                     )
12
                                                )   STIPULATION AND ORDER FOR
                    Plaintiff,                  )   EXTENSION OF TIME
13
                                                )
           v.                                   )   (Doc. 15)
14
                                                )
15   Kilolo Kijakazi, Acting                    )
     Commissioner of Social Security,           )
16                                              )
                                                )
                    Defendant.                  )
17
                                                )
18                                              )
                                                )
19                                              )
20
21         IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   30-day extension of time, from August 23, 2021 to September 22, 2021, for
24   Plaintiff to serve on defendant with PLAINTIFF’S MOTION FOR SUMMARY
25   JUDGMENT . All other dates in the Court’s Scheduling Order shall be extended
26   accordingly.
27         This is Plaintiff’s first request for an extension of time. Good cause exists
28   for this request. Counsel for Plaintiff has several merit briefs being due on the


                                            1
              Case 1:20-cv-01766-SKO Document 16 Filed 08/20/21 Page 2 of 3



 1   same week: six settlement letters and three merit briefs. Counsel has nine hearings
 2   the same week as well. Additional time is needed to brief the issues thoroughly for
 3   the Court’s consideration. Defendant does not oppose the requested extension.
 4   Counsel apologizes to the Defendant and Court for any inconvenience this may
 5   cause.
 6
 7                                   Respectfully submitted,
 8   Dated: August 19, 2021          PENA & BROMBERG, ATTORNEYS AT LAW
 9
10
                                 By: /s/ Jonathan Omar Pena
11                                 JONATHAN OMAR PENA
12
                                   Attorneys for Plaintiff

13
14
     Dated: August 19, 2021          PHILLIP A. TALBERT
15                                   Acting United States Attorney
16                                   DEBORAH LEE STACHEL
                                     Regional Chief Counsel, Region IX
17
                                     Social Security Administration
18
19
                                 By: */s/ Sathya Oum
20                                 Sathya Oum
21                                 Special Assistant United States Attorney
                                   Attorneys for Defendant
22
                                   (*As authorized by email on August 19, 2021)
23
24
25
26
27
28



                                           2
               Case 1:20-cv-01766-SKO Document 16 Filed 08/20/21 Page 3 of 3



 1                                     ORDER
 2            Pursuant to the parties’ above stipulation (Doc. 15), and for good cause
 3   shown,
 4            IT IS HEREBY ORDERED that Plaintiff shall have an extension, up to and
 5   including September 22, 2021, to file his motion for summary judgment. All other
 6
     dates in the Scheduling Order (Doc. 14) shall be extended accordingly.
 7
 8   IT IS SO ORDERED.
 9
     Dated:     August 20, 2021                       /s/ Sheila K. Oberto         .
10                                             UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           3
